*587By the Court,
S. B. Strong, J. —
This is an excise case. The defendants dispute the right of a state legislature to impose a duty or tax upon persons licensed to sell spirituous liquors, on the ground that congress alone has the power to impose duties upon liquors from foreign countries.
After the repeated decisions of the courts of this state, it is too late to contend that the payment of dufies upon goods imported from foreign countries operates as an absolute and incontrovertible license to sell them. If it would, it would restrict the state legislature from adopting the most necessary police regulations,- a power so essential to their well being, if not to their political continuance, that it can not be inferred that the framers of our national constitution intended to abrogate it.
But it is said that the power to impose duties, and the provision that they shall be uniform, evince the intent to make the power exclusive of any state interference. That is so. Doubtless no state can impose any additional duty upon the importation of foreign goods. Possibly no specific duty can be imposed on them when sold. The state, however, has the right to adopt general regulations in reference to its.internal affairs, which shall include imported goods equally with those of domestic origin. Thus they can tax both together. So they can, when in their opinion the public good requires it, impose restrictions upon their vendition, as in the instances of licenses to pedlers, the imposition of duties upon goods sold at auction, and the restrictions upon the sales of medicines by apothecaries in New York city. If, in order to make the statutory provisions the more effectual, it is deemed necessary to impose a duty upon the pursuit of any particular business, that would seem to be the appropriate exercise of an essential part of a conceded power. It is not the imposition of a duty upon the importation of foreign goods, although the sale of such goods be a part of the regulated business, nor is it a duy at all upon such goods. In the case under consideration, it is a tax upon business, upon the vendition of spir.its generally; both those imported and those of domestic .origin. It surely can be no objection to a charge for a license to pursue a particular occupation, that the grantee *588may deal to some, or a considerable extent, in foreign goods on ■which duties have been paid.
The judgment must be affirmed.